COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '

                                               '              No. 08-14-00315-CV
 IN RE: ALEJANDRO HERNANDEZ
 AND EDITH ROMAN,                              '         AN ORIGINAL PROCEEDING

                              Relator.         '                   IN MANDAMUS
                                               '

                                MEMORANDUM OPINION

       Relators, Alejandro Hernandez and Edith Roman, have filed a pro se petition for writ of

mandamus against the Honorable Thomas Spieczny, Judge of the County Court at Law No. 7 of

El Paso County, Texas. They ask that we order Respondent to set aside an order entered on

November 21, 2014 staying cause number 2014-DCV0146, styled Alejandro Hernandez and

Edith Roman v. Danielle McCulley a/k/a Danielle McCully-Stogner, pending resolution of a

criminal case (cause number 20130C13537 pending in the County Court at Law No. 3 of El Paso

County). Relators have also filed a motion for emergency relief.

       To be entitled to mandamus relief, a relator must meet two requirements. First, the

relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 136. Based on the record before us, we

conclude that Relators have not established they are entitled to mandamus relief. Accordingly,
we deny the petition for writ of mandamus and the motion for emergency relief.   See

TEX.R.APP.P. 52.8(a), 52.10.


January 14, 2015
                                   ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                            -2-